

FIRST AMENDMENT
TO THE
AON CORPORATION EXECUTIVE COMMITTEE COMBINED SEVERANCE AND
CHANGE IN CONTROL PLAN


This First Amendment (the “Amendment”) to the Aon Corporation Executive
Committee Combined Severance and Change in Control Plan, effective December 11,
2015 (the “Plan”), is adopted by Aon plc, a public limited company incorporated
under English law (the “Company”), to be effective as set forth below.
RECITALS
WHEREAS, Section 11 of the Plan allows the Board of Directors of the Company
(the “Board”) to amend the Plan, and the Board has delegated to the undersigned
officers of the Company the authority to make certain clarifying amendments to
the definition of a “Change in Control” under the Plan; and
WHEREAS, the undersigned officers desire to amend the Plan in accordance with
the Board’s delegation as set forth herein;
NOW, THEREFORE, the Plan is hereby amended, effective as of March 31, 2016, by
deleting Section 1(e) (the definition of a “Change in Control”) in its entirety
and replacing it with the following:
“‘Change in Control’ means:
 (1)         the acquisition by any individual, entity or group, including any
“person” or related “group” of “persons” within the meaning of
Section 13(d)(3) or 14(d)(2) of the U.S. Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (any such individual, entity or group, a “Person”),
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (i) the then outstanding ordinary shares
of the Company (the “Outstanding Ordinary Shares”) or (ii) the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”)
including by way of a court approved compromise or arrangement between the
Company and its members pursuant to section 895 of the UK Companies Act 2006;
excluding, however, the following: (A) any acquisition directly from the Company
(excluding any acquisition resulting from the exercise of an exercise,
conversion or exchange privilege unless the security being so exercised,
converted or exchanged was acquired directly from the Company), (B) any
acquisition by the Company, (C) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (D) any acquisition by any corporation pursuant to
a transaction which complies with each of clauses (i), (ii) and (iii) of
subsection (3) of this definition; provided further, that for purposes of clause
(B), if any Person (other than the Company or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company) shall become the beneficial owner of 30% or more of
the Outstanding Ordinary Shares or 30% or more of the Outstanding Voting
Securities by reason of an acquisition by the Company, and such Person shall,
after such acquisition by the Company, become the beneficial owner of any
additional shares of the Outstanding Ordinary Shares or any additional
Outstanding Voting Securities and such beneficial


1



--------------------------------------------------------------------------------





ownership is publicly announced, such additional beneficial ownership shall
constitute a Change in Control;
 (2)         individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided that any individual who becomes a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board shall be deemed a member of the
Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors, or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board;
(3)         the consummation of a reorganization, merger, consolidation or other
similar business combination involving the Company or its subsidiaries, or the
sale or other disposition of all or substantially all of the assets of the
Company and its subsidiaries (a “Corporate Transaction”); excluding, however, a
Corporate Transaction pursuant to which each of the following are applicable:
(i) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Ordinary Shares and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, as a consequence of their
ownership of shares of the Company prior to the Corporate Transaction, more than
60% of the outstanding shares of common stock, and the combined voting power of
the outstanding securities entitled to vote generally in the election of
directors, respectively, of the Company (or, if the Company is not the ultimate
parent entity following the Corporate Transaction, the ultimate parent entity
thereof resulting from such Corporate Transaction (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s and its subsidiaries’ assets, as
applicable, either directly or indirectly) (the “Corporate Successor”)), and in
substantially the same proportions relative to each shareholder as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Ordinary Shares and the Outstanding Voting Securities, as applicable, (ii) no
Person (other than  the Company, any employee benefit plan (or related trust)
sponsored or maintained by the Company or its subsidiaries or any entity
controlled by the Company, the Corporate Successor or any Person that
beneficially owned, immediately prior to such Corporate Transaction, directly or
indirectly, 30% or more of the Outstanding Ordinary Shares or the Outstanding
Voting Securities, as the case may be) will beneficially own, directly or
indirectly, 30% or more of, respectively, the outstanding shares of common stock
of the Company or the Corporate Successor or the combined voting power of the
outstanding securities of such entity entitled to vote generally in the election
of directors and (iii) individuals who were members of the Incumbent Board will
constitute at least a majority of the members of the board of directors of the
Company or the Corporate Successor; or
 (4)         the consummation of a plan of complete liquidation or dissolution
of the Company.”






2



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by its duly authorized officers, this 27th day of April, 2016.
AON plc
 
AON plc
 
 
 
By:
 
By:
 
 
 
 
 
 
/s/ Christa Davies
 
/s/ Anthony R. Goland
Christa Davies
 
Anthony R. Goland
Executive Vice President and
 
Executive Vice President and
Chief Financial Officer
 
Chief Human Resources Officer
 
 
 





3

